Spratley, J.,
delivered the opinion of the court.
This is another claim for damages suffered in that motor vehicle accident which we have this day dealt with in the case of Brown v. Wallace, ante, page 570, 35 S. E. (2d) 793. These cases were tried in the same court on different days and before different juries. B. D. Armstrong, W. D. Armstrong and C. Earl Armstrong, trading as Armstrong Bus Lines, hereinafter referred to as the plaintiffs,' were the owners of the bus involved in the collision.
The testimony of witnesses who appeared in both cases.. is substantially the same, except for some minor discrepan*587cies in immaterial matters. The plaintiffs, however, had in the present case the benefit of the testimony of an additional disinterested witness. This witness was standing about 15 feet in front of the service station in the angle southeast of the intersection and was looking towards the crossing. He saw both the bus and the tractor-trailer approach the intersection and saw them at the moment of collision. He testified that when the bus was between 20 and 30 feet from the south intersection, the tractor-trailer was between 150 and 170 feet from the eastern intersection; that the bus entered the intersection and was under the first light when the truck was about half-way between the metal “light trip” on the west bound lane of 13 and the traffic light for that lane. He further said that the light for west bound traffic on Route 13 was working properly when he went through it less than an hour before the accident.
A state police officer also testified that immediately after the accident he checked all of. the traffic lights and that the green and amber were working for west bound traffic on Route 13.
The assignments of error in the companion case, omitting those relating to the alleged improper argument of counsel for plaintiff, the alleged misconduct of jurors, and to the amount of damages awarded, are the same as those here. What we have said with reference to them in Brown v. Wallace, supra, applies and controls here.
The damage to the bus amounted to $2,900, according to the jury’s verdict. The trial court has approved that verdict. We find no error in the proceedings of the trial court and accordingly its judgment is-affirmed.

Affirmed.